By Sanderson, J.:
I concur in the judgment, upon the ground that the complaint does not state facts sufficient to constitute a cause of action. There was no tortious taking of the property, as *511appears upon the face of the complaint, but a lawful taking, by the leave and consent of the plaintiff. Such being the case, a formal demand upon the defendant for the possession of the property was indispensable to give the plaintiff a right of action. The complaint contains no such allegation. The language relied upon as an averment of a demand and refusal is as follows : “And plaintiff avers, that being so the owner and in possession of said property, he then and there delivered the same to the said defendant, upon the agreement of the said defendant to return the same and the whole thereof to the plaintiff on or before the 13th day of August, 1868; and the defendant there and then agreed so to return and deliver said property to the plaintiff. And plaintiff avers that said defendant has failed, refused and neglected so to return said property to plaintiff, but hath, since said 13th day of August, 1868, wrongfully kept and detained said property and the whole thereof from plaintiff, and still keeps and detains the same as aforesaid.” This may be a sufficient averment of a breach of the contract, but it is obvious that it is not and was not intended to be the averment of a special and formal demand and refusal to deliver within the meaning of the law applicable to pleadings in this class of actions. If there had been any attempt whatever to allege a demand I should not consent to a reversal upon this ground, for the reason that the objection has apparently been taken for the first time in this Court, but there has been no such attempt. The complaint is wholly defective as to a material matter, and, under the code, advantage maybe taken of such a defect at any stage of the case.
The other points will hardly arise a second time, and I therefore find no occasion for their consideration.